            Case 1:20-cv-01763-DAD-JLT Document 13 Filed 04/07/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS, an individual,                Case No. 1:20-cv-01763 DAD JLT
12                   Plaintiff,                    ORDER CLOSING THE ACTION
                                                   (Doc. 12)
13            v.
14    TOM’S BURGER,
15                   Defendants.
16

17           The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil
18   Procedure Rule 41(a)(1(A)(1). (Doc. 12) Accordingly, the Clerk of Court is DIRECTED to close

19   this action.

20

21   IT IS SO ORDERED.

22       Dated:     April 6, 2021                         _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27
28
